COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-08-251-CR

EX PARTE


RAMONE HERNANDEZ JR.



                                    ----------

            FROM THE 89 TH DISTRICT COURT OF WICHITA COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant’s Motion To Dismiss.”          The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See Tex. R. App. P.

42.2(a), 43.2(f).

                                                  PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)



      1
          … See Tex. R. App. P. 47.4.
DELIVERED: January 29, 2009